DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites a size in bits of prior IO requests.  This is vague and indefinite.  It is not clear if this refers to the size in bits of the request (the request itself), or of the data that is operated upon by the request.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-7, 11-14 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al., US 2017/0242594 A1.
As to claims 1 and 13, Liu discloses a computer-implemented method, and medium with instructions therefor, comprising:  receiving an input-output (IO) request from an application (I/O command, Abstract, Fig. 9A 920); determining an application profile for the application (Abstract, Fig 9A 905-920); based at least in part on the application profile, setting one or more IO parameter values to access a device (Fig. 4, [0037]-[0038]); and accessing the device based on the one or more IO parameter values to fulfill the IO request (Abstract, [0044]-[0046]).
As to claim 2, as cited above, Liu discloses prior to receiving the IO request, determining an application type based on a configuration setting, the determining performed in response to detecting the application has launched (where clearly any number of requests occur after application type from the profile is determined, and that occurs after, and thus in response to launch).
As to claim 4, Liu discloses receiving IO parameter values, as indicated above, such as at [0038], where at least some of the parameter types are mentioned, such as queue depth (queue parameter), switching parameter (container parameter).
As to claim 5, Liu discloses application profile based on one or more of the elements recited, such as on application program code [0045].
As to claim 6, Liu discloses accessing the storage device based determined hardware characteristics of the device ([0053]).
As to claim 7 and 14, Liu discloses determining the profile based on prior IO requests ([0057]-[0058], where feedback may be used to modify the profile).
As to claim 11, Liu discloses grouping of the requests into groups based on time, each group associated with respective sampling period, and determining value in each request group, to the extent recited ([0057]-[0058], where each cycle of receiving feedback and then modifying the profile may be considered a different group).
As to claim 12 and 16, Liu discloses the method substantially as described and cited above with regard to claim 1.  Liu further discloses allocating a buffer size based on prior requests ([0043], where different numbers of queues may be allocated; [0057]-[0058], where prior requests may be used to modify the profile, and thus change queue allocation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0242594 A1.
As to claim 3, Liu does not disclose when an application is unknown, setting default IO parameters.  However, one of skill in the art would have been aware of the need for such steps in a practical situation.  That is, one of skill would have recognized that in real-world system, the possibility of an unknown application type exists, and that some baseline (default) parameters would need to be set therefor.  This is further evident since this system has the capability of improving upon the operation by the use of feedback to modifying the starting parameters.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to set default parameters when an application is an .
Claims 8, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0242594 A1, in view of Oliver et al., US 2017/0046249 A1.
As to claim 8 and 15, Liu discloses analyzing the prior requests, but not to determine respective proportion of CRUD operations.  However, it was known to use and test for CRUD operations to improve systems.  See Oliver, [0122] and [0125], where CRUD operations are recorded in a system test to help improve the system.  An artisan would have desired a more complete picture of the how the types of operations could be used to enhance the system of Liu, and therefore would have desired to record the CRUD operation data for that reason.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to analyze CRUD operations as recited, because these were known as useful in controlling a system’s performance.
As to claim 17, Liu discloses allocating a buffer size based on prior requests ([0043], where different numbers of queues may be allocated; [0057]-[0058], where prior requests may be used to modify the profile, and thus change queue allocation).  Oliver teaches recording CRUD operations as described above with regard to claims 8 and 15.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to analyze CRUD operations as recited, because these were known as useful in controlling a system’s performance.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al., US 2017/0242594 A1, in view of Gupta et al., US 2020/0042906 A1.
As to claim 9, Liu does not disclose the analysis of prior requests determines proportion resulting in cache invalidation or miss.  However it was known in the art to determine cache invalidation or miss proportion to improve system operations.  Gupta discloses a machine learning system that uses such history of cache invalidations/misses to determine what is best put into the cache (Abstract, .
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2018/01655033		Application history based IO profile [0028].
2017/0364298		Selection of flash methods based on application requirements.
2009/0249018		Dynamic allocation using application I/O characteristics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        March 13, 2021